Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-16 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigler (US 2011/0294614 A1) further in view of KR 101017747 B1, hereon referred to as D2.
Regarding claim 13, Bigler teaches a heating, ventilation, and/or air conditioning (HVAC) system (10)(Bigler, 0014), comprising:
	a blower assembly including a blower (Bigler, 0014), a blower housing (12) configured to house the blower (Bigler, 0014 and fig 2), a motor (20) configured to provide rotational power (Bigler, 0013-0015), and a drive belt (30) configured to transfer the rotational power from the motor to the blower (Bigler, 0016); and
	a belt tensioner (40) including a guide rail (50) configured to mount directly to the blower housing (Bigler, 0013-0015 and fig 2), an idler mounting plate (42 and 44) configured to move linearly along the guide rail (Bigler, 0013-0023 and figs 1-4), an idler pulley (46) configured to mount to the idler mounting plate (Bigler, 0015).
	Bigler fails to teach a bolt configured to couple to the idler mounting plate and to a lock plate, such that rotation of the bolt linearly adjusts a position of the idler pulley relative to the drive belt. D2, however, teaches a lock plate (54a) having a hole and configured to couple to a bolt (54b) extending therefrom and through the idler mounting plate (52), wherein rotation of the bolt adjusts the position of the idler mounting plate relative to the drive belt (D2 translation, pages 3-4). It is inherent, as can be seen in figures 3a and 3b, that the drive belt varies in position with the idler mounting plate.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the system as taught by Bigler comprise a lock plate with a bolt extending through it and also through an idler mounting plate, such that the bolt adjusts the position of the idler mounting plate relative to the drive belt, as taught by D2, as such adjustability allows for the tensioner to work with belts having different tensions and extends the life of the belt (D2 translation, page 3). 
	Bigler and D2 are analogous to the claimed invention as both pertain to tensioning of belt systems.

Regarding claim 14, Bigler and D2 teach the HVAC system of claim 13 disclosed above, and D2 further teaches that the lock plate (54a) is configured to mount directly to the blower housing (it is inherent that being able to fix the position of the elements as stated on page 4 of the D2 translation means the plate can instead be coupled to the housing) and further teaches the bolt (54b) is configured to extend through a first hole of the lock plate and through a second hole of a flange of the idler mounting plate (52)(it is inherent that there would be a flange in the side of the mounting plate when the plate is thin or hollow)(D2 translation, pages 3-4). 

Regarding claim 15, Bigler and D2 teach the HVAC system of claim 14 disclosed above, and D2 further teaches that rotation of the bolt (54b) linearly adjusts a position of the idler mounting plate (52) relative to the lock plate (54a) and bolt (D2 translation, pages 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the rotation of the bolt linearly adjust the position of the bolt relative to the lock plate and guide rail rather than the idler mounting plate, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. Linearly fixing the bolt to the idler mounting plate would make it so that rotating the bolt adjusts the position of the bolt relative to the lock plate. Additionally, it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 16, Bigler and D2 teach the HVAC system of claim 14 disclosed above, and D2 further teaches that the bolt (54b) is a threaded element (fig 2, and inherent that it is screwed when it interacts with threaded hole 52b) rigidly engaged with the first hole (52b) of the lock plate (54a), wherein the bolt is configured to engage with threads of the threaded element (D2 translation, page 3).

Regarding claim 20, Bigler teaches a heating, ventilation, and/or air conditioning (HVAC) system (10)(Bigler, 0014), comprising:
	a guide rail (50) configured to couple directly to a blower housing (12) of the HVAC system (10)(Bigler, 0013-0015 and fig 2);
	an idler mounting plate (42 and 44) configured to support an idler pulley (46) configured to slide along the guide rail (50) to adjust a position of the idler pulley relative to a blower drive belt (30) of the HVAC system (10)(Bigler, 0013-0023 and figs 1-4).
	Bigler fails to teach a lock plate and a bolt configured to couple to the idler mounting plate and to a lock plate. D2, however, teaches an idler mounting plate (52) having a first hole disposed through a first flange of the idler mounting plate (it is inherent that there would be a flange in the side of the mounting plate when the plate is thin or hollow, as per D2 translation pages 3-4), a lock plate (54a) having a second hole (where the bolt extends through, as seen fig 2) disposed through a second flange of the lock plate (it is inherent that there would be a flange on the lock plate when the plate is thin or hollow, as per D2 translation pages 3-4), wherein the lock plate is configured to couple directly to the housing (it is inherent that being able to fix the position of the elements as stated on page 4 of the D2 translation means the plate can instead be coupled to the housing). 
	D2 also teaches a bolt (54b) configured to extend through the first hole of the first flange of the idler mounting plate and through the second hole of the second flange of the lock plate (D2 translation, page 3 and fig 2), wherein rotation of the bolt is configured to adjust a position of the idler mounting plate relative to the guide rail to adjust the position of the idler pulley (D2 translation, pages 3-4). It is inherent, as can be seen in figures 3a and 3b, that the drive belt varies in position with the idler mounting plate.   
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the system as taught by Bigler comprise a lock plate with a bolt extending through it and also through an idler mounting plate, such that the bolt adjusts the position of the idler mounting plate relative to the drive belt, as taught by D2, as such adjustability allows for the tensioner to work with belts having different tensions and extends the life of the belt (D2 translation, page 3). 
	Bigler and D2 are analogous to the claimed invention as both pertain to tensioning of belt systems.

Regarding claim 21, Bigler and D2 teach the HVAC system of claim 20 disclosed above, and D2 further teaches that the second hole of the second flange of the lock plate (54a) includes a threaded surface, wherein threads of the bolt (54b) are configured to engage with the threaded surface (D2 translation, fig 2), and wherein rotation of the bolt is configured to linearly translate the bolt relative to the threaded surface (D2 translation, pages 3-4).

Regarding claim 22, Bigler and D2 teach the HVAC system of claim 20 disclosed above, and D2 further teaches that rotation of the bolt (54b) linearly adjusts a position of the idler mounting plate (52) relative to the lock plate (54a) and bolt (D2 translation, pages 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the rotation of the bolt linearly adjust the position of the bolt relative to the lock plate rather than the idler mounting plate, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. Linearly fixing the bolt to the idler mounting plate would make it so that rotating the bolt adjusts the position of the bolt relative to the lock plate. Additionally, it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Allowable Subject Matter
Claims 17-19  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While prior arts alone or combined teach different versions of a sliding tensioner, all prior arts fail to teach or reasonably suggest a sliding tensioner that is configured with a guide rail containing at least one slot on either side thereof and an idler mounting plate with at least one hole on either side. Teaching such a sliding configuration with the above disclosed prior arts would break the inventions. As such, claims depending on claim 17 that further limit the invention would also be allowable if not for claim 17 being dependent on a rejected claim. Additionally, for claims 23-25, neither of the prior arts teach or reasonably suggest a separate locking system in addition to the locking plate and bolt, in addition to the other limitations of claims 20-22. For this reason, claims 23-25 would be allowable if not for depending on a rejected independent claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lindemann (US 2009/0062046 A1), Wei (CN 107013640 A), Gergis (US 2016/0040759 A1), Hood (CA 2823831 A1), Barrios et al (US 2011/0237373 A1), Schmid et al (US 2006/0217223 A1), Pierjok et al (US 2005/0037878 A1), Austin et al (US 2003/0176250 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651